DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “unit” or “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “unit” or “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “unit” or “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “unit” or “means” or “step” in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word, “unit” or “means” or “step” in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claims 1,14,15 limitations in this application that use the word “unit” or “means” or “step” are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “unit” or “means” or “step” are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 

Paramasivam et al. (EP3675550A1) 

Regarding Claim 1, Paramasivam teaches, an information management apparatus comprising: (Fig1 with home devices 145/150(=terminal devices), Gateway-105(=information management apparatus), first communication unit (=Wi-Fi network via an antenna port 108) and second communication unit (=Ethernet port 109)

a storage unit that stores identification information of a terminal apparatus and data acquired from the terminal apparatus in association with each other; ([0023]-The gateway WAN steering controller 110 (=storage unit of Fig 1) is responsible for detecting the external internet interface 109 connectivity failure, …authenticating the mobile agent, controlling mobile agent (=terminal device), configuring the gateway routing table 115(=stored identification));
a first communication unit that communicates with the terminal apparatus by a first communication method for transmitting and receiving data through a base station of a mobile phone communication network; ([0019], Fig1- Wireless clients, such as mobile devices 145, 150 may be a mobile phone or laptop computer, are connected using Wi-Fi network via an antenna port 108(=first communication unit and base station) and using data network such as LTE as shown by base station- 170 LTE/GSM. [0021]- the mobile device 150 retains its cellular interface to the WAN 170 such as an LTE WAN.);
a second communication unit that performs communication by a second communication method having a larger amount of data communicable than the first communication method; ([0019]- mobile device 150 is connected to a Wi-Fi gateway 105, the mobile device’s data are routed through the gateway to the network 160. Interface 109(=second communication unit) to the network 160 may be a DSL or Gigabit ethernet and the like WAN connection);
a first data acquisition unit that acquires, from the terminal apparatus, data including first data acquired by the terminal apparatus and the identification information of the terminal apparatus, using the first communication unit; and ([0023]- The gateway WAN steering controller 110 is responsible for detecting the external internet interface 109 connectivity failure, discovering the presence of mobile WAN steering agent 152 in the LAN network of the gateway 105, authenticating the mobile agent, controlling mobile agent, configuring the gateway routing table 115 firewall 120 and QoS 125 functionality, configuring the gateway wireless interface 108);
an instruction transmission unit that transmits to the terminal apparatus, an instruction to transmit the data using the second communication method, in a case where a change occurs in the first data acquired by the first data acquisition unit. ([0019]- In a typical usage scenario, the wireless client devices (145, 150) will be in client mode and the gateway will be in access point mode. In such a scenario, despite the mobile phone (150) has data network (such as an LTE network) enabled,(= change occurs in the first data acquired by the first data acquisition unit )[0020]- The gateway 105 forwards the data packets from the home devices (131, 132, 133, 140, 145, 150)(=transmit data from terminal devices) to the external internet service of network 160 based on the routing table 115, firewall 120, and QoS configurations 125(=instruction transmission unit of Fig 1) of the gateway 105. Based on these configurations, the gateway 105 may reject (=instruction from information management) the packets or forward to external internet services interface 109 or forward another device 140 in the local network via port 107 or give priority to the data packets.)

Regarding Claim 3, Paramasivam teaches, the information management apparatus according to claim 1, wherein the communication unit performs communication with a relay device through the Internet, wherein the relay device is connected to a communication line protected by a firewall. ([0019]- Interface 109 to the network 160 may be a DSL or Gigabit ethernet and the like WAN connection. All the home network data are routed to the WAN interface 109 of the gateway 105. [0020]- The gateway 105 forwards the data packets from the home devices (131, 132, 133, 140, 145, 150) to the external internet service of network 160 based on the routing table 115(=relay device), firewall 120).

Regarding Claim 15, An information management apparatus comprising: (Fig1 with home devices 145/150(=terminal devices), Gateway-105(=information management apparatus), first communication unit (=Wi-Fi network via an antenna port 108) and second communication unit (=Ethernet port 109)
storage means for storing identification information of a terminal apparatus and data acquired from the terminal apparatus in association with each other; ([0023]-The gateway WAN steering controller 110 (=storage unit of Fig 1) is responsible for detecting the external internet interface 109 connectivity failure, …authenticating the mobile agent, controlling mobile agent (=terminal device), configuring the gateway routing table 115(=stored identification));
first communication means for communicating with the terminal apparatus by a first communication method for transmitting and receiving data through a base station of a mobile phone communication network; ([0019], Fig1- Wireless clients, such as mobile devices 145, 150 may be a mobile phone or laptop computer, are connected using Wi-Fi network via an antenna port 108(=first communication unit and base station) and using data network such as LTE as shown by - 170 LTE/GSM. [0021]- the mobile device 150 retains its cellular interface to the WAN 170, such as an LTE WAN.);
second communication means for performing communication by a second communication method having a larger amount of data communicable than the first communication means; ([0019]- mobile device 150 is connected to a Wi-Fi gateway 105, the mobile device’s data are routed through the gateway to the network 160. Interface 109(=second communication unit) to the network 160 may be a DSL or Gigabit ethernet and the like WAN connection);
first data acquisition means for acquiring, from the terminal apparatus, data including first data acquired by the terminal apparatus and the identification information of the terminal apparatus, using the first communication means; and ([0023]- The gateway WAN steering controller 110 is responsible for detecting the external internet interface 109 connectivity failure, discovering the presence of mobile WAN steering agent 152 in the LAN network of the gateway 105, authenticating the mobile agent, controlling mobile agent, configuring the gateway routing table 115 firewall 120 and QoS 125 functionality, configuring the gateway wireless interface 108);
instruction transmission means for transmitting to the terminal apparatus, an instruction to transmit the data using the second communication method, in a case where a change occurs in the first data acquired by the first data acquisition means. ([0019]- In a typical usage scenario, the wireless client devices (145, 150) will be in client mode and the gateway will be in access point mode. In such a scenario, despite the mobile phone (150) has data network (such as an LTE network) enabled,(= change occurs in the first data acquired by the first data acquisition unit )[0020]- The gateway 105 forwards the data packets from the home devices (131, 132, 133, 140, 145, 150)(=transmit data from terminal devices) to the external internet service of network 160 based on the routing table 115, firewall 120, and QoS configurations 125(=instruction transmission unit of Fig 1) of the gateway 105. Based on these configurations, the gateway 105 may reject (=instruction from information management) the packets or forward to external internet services interface 109 or forward another device 140 in the local network via port 107 or give priority to the data packets.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2,4-13 are rejected under 35 U.S.C. 103 as being unpatentable over   

Paramasivam et al. (EP3675550A1) in view of Yi et al. (US 2015/0312775 A1)

Regarding Claim 2, Paramasivam does not teach, the information management apparatus according to claim 1,wherein, out of a first data area that is a fixed-length data area used in a communication procedure in mobile phone - 69 -communication between the terminal apparatus and the base station of the mobile phone communication network, and a second data area that is used in data communication after communication is established in the communication procedure, and is a variable-length data area corresponding to data transmitted, data acquired by the terminal apparatus is included in the first data area, and the first communication unit transmits and receives data through the base station using the first communication method for transmitting and receiving data only in the first data area.
 Yi teaches, the information management apparatus according to claim 1,wherein, out of a first data area that is a fixed-length data area used in a communication procedure in mobile phone - 69 -communication between the terminal apparatus and the base station of the mobile phone communication network, and a second data area that is used in data communication after communication is established in the communication procedure, and is a variable-length data area corresponding to data transmitted, data acquired by the terminal apparatus is included in the first data area, and the first communication unit transmits and receives data through the base station using the first communication method for transmitting and receiving data only in the first data area (Fig6 and [0064]- [0067]- Dual connectivity implies that the device or mobile (UE) has simultaneous connections to both macro and low-power layers. The Dual connectivity may imply Control (=fixed length data) and Data (=variable length data) separation where, for instance, the control signaling for mobility is provided via the macro layer at the same time as high-speed data connectivity is provided via the low power layer as the small cell. [0064]- As compared with a macro cell, a femto cell or a pico-cell, that is a system that covers an area Smaller than the existing mobile communication service radius (=first data area). In addition to straightforward densification of a macro deployment, network densification can be achieved by the deployment of complementary low power nodes under the coverage of an existing macro-node layer).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Paramasivam, the information management apparatus according to claim 1,wherein, out of a first data area that is a fixed-length data area used in a communication procedure in mobile phone - 69 -communication between the terminal apparatus and the base station of the mobile phone communication network, and a second data area that is used in data communication after communication is established in the communication procedure, and is a variable-length data area corresponding to data transmitted, data acquired by the terminal apparatus is included in the first data area, and the first communication unit transmits and receives data through the base station using the first communication method for transmitting and receiving data only in the first data area as taught by Yi toad user plane functionality for data based use cases not supported by control plane functionality.

Regarding Claim 4, Paramasivam teaches, wherein the instruction transmission unit transmits instruction information, in a case where it is necessary to acquire more detailed data than the first data.( [0009] In another embodiment, a method performed by a mobile device includes, in response to a reconfiguration command from a network access device, the mobile device switches from a station mode to a hotspot mode, requests data collected by the network access device, and transmits the data to a cellular network associated with the mobile device).
Yi teaches, the information management apparatus according to claim 1, wherein second data has a larger data amount than the first data, and ([0065]- In Such a heterogeneous deployment, the low-power nodes (=referring to femto and pico cells providing second data) provide very high traffic capacity and very high user throughput locally, for example in indoor and outdoor hotspot positions);
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Paramasivam, the information management apparatus according to claim 1, wherein second data has a larger data amount than the first data as taught by Yi toad user plane functionality for data-based use cases not supported by control plane functionality.

Regarding Claim 5, Paramasivam teaches, the information management apparatus according to claim 4, wherein the instruction information includes information indicating a type of information to be acquired by the terminal apparatus. ([0015]- [0016]- the gateway controller instructs the mobile agent to enable its mobile data network, disconnect from the gateway, and change its wireless configuration from operation in a station mode to operation in a hotspot mode. The gateway controller then configures the gateway wireless to switch from operation in an access mode to operation in a station mode and connects to the mobile hotspot using the configuration information acquired previously).

Regarding Claim 6, Paramasivam teaches, The information management apparatus according to claim 5, wherein the instruction information includes information indicating a type different from the type, in addition to the type of information included in the first data.([0016]-t he gateway controller instructs the mobile agent to enable its mobile data network, disconnect from the gateway, and change its wireless configuration from operation in a station mode to operation in a hotspot mode(=type different from the type). The gateway controller then configures the gateway wireless to switch from operation in an access mode to operation in a station mode and connects to the mobile hotspot using the configuration information acquired previously (=as described in [0015] of acquiring wireless configuration details such as SSID, security mode, and password; preferably in a secure manner or first data).

Regarding Claim 7, Paramasivam does not teach, the information management apparatus according to claim 4, wherein the instruction information includes information indicating a data acquisition interval.
Yi teaches, the information management apparatus according to claim 4, wherein the instruction information includes information indicating a data acquisition interval. ([0101]- This invention notes that the TA value is updated periodically (=information includes information indicating a data acquisition interval) from the macro cell(=gateway) with T interval if U-RP is long)
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Paramasivam, the information management apparatus according to claim 4, wherein the instruction information includes information indicating a data acquisition interval as taught by Yi to add time interval to control data acquisition when switching happens.

Regarding Claim 8, Paramasivam does not teach, the information management apparatus according to claim 4, wherein the instruction information includes information indicating a data transmission interval. ([0106]- A Macro cell may configure a periodic C-Cell listening time where the UE shall listen to the Control-Plane Cell instead of U-Cell. To minimize the impact of listening C-Cell while a UE is in a U-RP interval, the UE (=terminal device) shall listen to C-Cell within a subframe where the necessary gaps are assumed within that subframe).
Yi teaches, the information management apparatus according to claim 4, wherein the instruction information includes information indicating a data transmission interval ([0101]- This invention notes that the TA value is updated periodically (=information includes information indicating a data acquisition interval) from the macro cell(=gateway) with T interval if U-RP is long)
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Paramasivam, the information management apparatus according to claim 4, wherein the instruction information includes information indicating a data transmission interval as taught by Yi to add time interval to control data acquisition when switching happens.

Regarding Claim 9, Paramasivam teaches, the information management apparatus according to claim 4, - 71 -wherein the instruction transmission unit transmits the instruction information, in a case where the first data acquired by the first data acquisition unit changes under a predetermined condition. (Fig6 step-615 configure (by instruction transmission unit) the mobile device (=terminal device) from a station mode for the gateway to a hotspot mode for the gateway based on step 610- detect a connectivity failure of a first wide area network at a gateway (=predetermined condition))

Regarding Claim 10, Paramasivam teaches, the information management apparatus according to claim 9, further comprising: 
a second data acquisition unit that acquires data including second data acquired by the terminal apparatus and the identification information of the terminal apparatus, from the terminal apparatus connected to a communication line protected by a firewall, using the second communication unit, ([0019]- Interface 109 to the network 160 may be a DSL or Gigabit ethernet and the like WAN connection. All the home network data are routed to the WAN interface 109 of the gateway 105. [0020]- [0020] The gateway 105 forwards the data packets from the home devices (131, 132, 133, 140, 145, 150) to the external internet service of network 160 based on the routing table 115(=relay device), firewall 120. [0023]-The gateway WAN steering controller 110 (=storage unit of Fig 1) is responsible for detecting the external internet interface 109 connectivity failure, …authenticating the mobile agent, controlling mobile agent (=terminal device), configuring the gateway routing table 115(=stored identification));
wherein in a case where the second data acquired by the second data acquisition unit no longer meets the predetermined condition, the instruction transmission unit transmits change information for changing from communication through the relay device to communication through the base station. (Fig 6 steps 610-630. See also [0021])

Regarding Claim 11, Paramasivam does not teach, the information management apparatus according to claim 9, wherein the condition is a case where an acquisition interval of the first data by the first data acquisition unit is longer than a previous acquisition interval.
Yi teaches, the information management apparatus according to claim 9, wherein the condition is a case where an acquisition interval of the first data by the first data acquisition unit is longer than a previous acquisition interval. ([0126]- The Discontinuous Reception (DRX) configuration includes at least one of duration of DRX-Period which is longer than a regular DRX duration and an Inactivity timer for the DRX-Period which is different values from the regular DRX Inactivity timer. [0123]- [0125]-Fig 15 - BS (=gateway)1550 includes a processor 1551).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Paramasivam, The information management apparatus according to claim 9, wherein the condition is a case where an acquisition interval of the first data by the first data acquisition unit is longer than a previous acquisition interval as taught by Yi to add time interval to control data acquisition when switching happens.

Regarding Claim 12, The information management apparatus according to - 72 -claim 1, further comprising: 
a second data acquisition unit that acquires data including second data acquired by the terminal apparatus and the identification information of the terminal apparatus, from the terminal apparatus connected to a communication line protected by a firewall, using the second communication unit; and ([0019]-  In such a scenario, despite the mobile phone (150) has data network (such as an LTE network) enabled, when the mobile device 150 is connected to a Wi-Fi gateway 105, the mobile device’s data are routed through the gateway to the network 160. Interface 109(=second communication) to the network 160 may be a DSL or Gigabit ethernet and the like WAN connection. [0020]- The gateway 105 forwards the data packets from the home devices (131, 132, 133, 140, 145, 150) to the external internet service of network 160 based on the routing table 115(=identification), firewall 120(=firewall));
a notification unit that notifies the user corresponding to the identification information of the terminal apparatus, in a case where acquisition of the second data by the second data acquisition unit is impossible, wherein the storage unit stores the identification information and information on the user of the terminal apparatus in association with each other.([0020]- Based on these configurations, the gateway 105 may reject the packets(=second data acquisition unit is impossible) or forward to external internet services interface 109 or forward another device 140 in the local network via port 107 or give priority to the data packets).[0021]- However critical IoT devices, such as devices 131, 132, and 133, will not be able to reach the internet services via interface port 109 since they don’t have an external internet interface on their own.[0023]- The gateway WAN Steering Controller 110 (also see Figure 1) is in communication(=notification) with the Mobile WAN Steering Agent 152 (see Figure 1). The gateway WAN steering controller 110(=notification unit) is responsible for detecting the external internet interface 109 connectivity failure)

Regarding Claim 13, Paramasivam teaches, the information management apparatus according to claim 12, wherein in a case of receiving information from the terminal apparatus that communication through the relay device is impossible, the notification unit notifies the user corresponding to the identification information of the terminal apparatus. ([0019], [0020] -The gateway 105 forwards the data packets from the home devices (131, 132, 133, 140, 145, 150) to the external internet service of network 160 based on the routing table 115(=relay device), firewall 120). Based on these configurations, the gateway 105 may reject the packets (=communication through the relay device is impossible) or forward to external internet services interface 109).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over   

Paramasivam et al. (EP3675550A1) in view of Yi et al. (US 2015/0312775 A1) in further view of Matthieu et al. (US 9,210,534 B1)

Regarding Claim 14, Paramasivam teaches,  third communication unit that transmits and receives data to and from an information management apparatus outside a firewall through the base station using a communication method for transmitting and receiving data only in the first data area; (Fig 1, [0019= LAN 107.[0021] In the instance of connectivity failure to WAN 160, detected via failure of the sole external interface 109 to internet services for the gateway 105, the mobile device 150 have the capability to switch to its own data network. In this instance, the mobile device 150 retains its cellular interface to the WAN 170, such as an LTE WAN (=third communication unit).
a fourth communication unit that performs near field communication with a relay device inside of the firewall; ([0022]- In a second version of an embodiment method, a UPnP SSDP (=fourth communication unit) is used to discover the mobile agent service in the network. Then, using Representational State Transfer Technology (REST) Application Programming Interface (API) (=used in NFC devices), controls the mobile agent to activation. [0023]- configuring the gateway routing table 115 firewall 120 …and accessing the REST API Client as needed.)
a third data acquisition unit that acquires data; ([0017] Since the gateway switched from operating in an access point mode to operation in a station mode, all the wireless devices connected to it also become disconnected and only the wired local area network (LAN) clients and external devices, such as IoT sensor devices, remain actively connected to the gateway);
a control unit that performs control such that the data acquired by the third data acquisition unit is transmitted to the information management apparatus by using the third communication unit, and in a case where the third communication unit receives instruction information for instructing to perform communication through the relay device from communication through the base station, the data acquired by the fourth data acquisition unit is transmitted to the information management apparatus by using the fourth communication unit.( [0023] Figure 2 depicts a communication diagram for a UPnP based solution of the first embodiment version method. The gateway WAN Steering Controller 110 (also see Figure 1) is in communication with the Mobile WAN Steering Agent 152 (see Figure 1). The gateway WAN steering controller 110(=control unit)  is responsible for detecting the external internet interface 109 connectivity failure, discovering the presence of mobile WAN steering agent 152 in the LAN network of the gateway 105(=device 150)(=third data acquisition unit using WiFi) , authenticating the mobile agent, controlling mobile agent, configuring the gateway routing table 115 firewall 120 and QoS 125 functionality, configuring the gateway wireless interface 108, providing UPnP Control Point with Device Protection support, and accessing the REST API Client as needed.)
Paramasivam does not teach, A terminal apparatus comprising: data handled in mobile phone communication between a - 73 -terminal apparatus and a base station of a mobile phone communication network having at least two or more areas, a first data area out of the two areas having a smaller data amount than a second data area which is another area, data acquired by the terminal apparatus being included in the first data area; 
Yi teaches, A terminal apparatus comprising: data handled in mobile phone communication between a - 73 -terminal apparatus and a base station of a mobile phone communication network having at least two or more areas, a first data area out of the two areas having a smaller data amount than a second data area which is another area, data acquired by the terminal apparatus being included in the first data area, (Fig6 and [0064]- [0067]- Dual connectivity implies that the device or mobile (UE) has simultaneous connections to both macro and low-power layers. The Dual connectivity may imply Control (=fixed length data) and Data (=variable length data) separation where, for instance, the control signaling for mobility is provided via the macro layer at the same time as high-speed data connectivity is provided via the low power layer as the small cell. [0064]- As compared with a macro cell, a femto cell or a pico-cell, that is a system that covers an area Smaller than the existing mobile communication service radius (=first data area). In addition to straightforward densification of a macro deployment, network densification can be achieved by the deployment of complementary low power nodes under the coverage of an existing macro-node layer).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Paramasivam, A terminal apparatus comprising: data handled in mobile phone communication between a - 73 -terminal apparatus and a base station of a mobile phone communication network having at least two or more areas, a first data area out of the two areas having a smaller data amount than a second data area which is another area, data acquired by the terminal apparatus being included in the first data areas taught by Yi to add multiple connections supporting different data throughput.
Paramasivam in view if Yi does not teach, a fourth data acquisition unit that acquires more data than the data acquired by the third data acquisition unit;
Matthieu teaches, a fourth data acquisition unit that acquires more data than the data acquired by the third data acquisition unit; and (Fig 1, Col 11 L37-67, shows Messaging system -102 connected to messaging system gateway-114 having both a LAN (=fourth connection) and WAN (=fourth connection) connection and mobile gateway-118 having NFC or BLE (=third connection) and cellular connection (=fourth connection). Col 29 L61-67 and Col 30 L1-2- For example, the first protocol may be a Bluetooth protocol used by the first IoT device 402 to broadcast a Bluetooth signal. The detection radius may extend as far out as the Bluetooth signal broad cast by the first IoT device 402. In other embodiments, such as those using very long-range wireless, cellular, and/or wired network connection protocols, the detection radius may be a specified distance from the first IoT device 402.);
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Paramasivam in view of Yi, a fourth data acquisition unit that acquires more data than the data acquired by the third data acquisition unit taught by Matthieu to add multiple connections supporting different data throughput.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anindita Sen whose telephone number is (571)-272-2390. The examiner can normally be reached 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)-272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANINDITA SEN/Examiner, Art Unit 2478          

/KODZOVI ACOLATSE/Examiner, Art Unit 2478